Citation Nr: 1116269	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for genital herpes, prior to September 20, 2007.

2.  Entitlement to an initial evaluation in excess of 60 percent for genital herpes, from September 20, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for genital herpes, and assigned a noncompensable evaluation for it.  The Veteran disagreed with the assigned rating.  Based on the receipt of additional evidence, the RO, by rating action dated May 2010, assigned a 60 percent evaluation for genital herpes, effective September 20, 2007.

The Board notes the RO issued a statement of the case in December 2009 addressing the claim for service connection for a psychiatric disability, to include on a secondary basis.  Since a substantive appeal has not been received, this decision is limited to the issue set forth on the preceding page.

The  issue of whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include on a secondary basis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to September 20, 2007, the Veteran had not required treatment for genital herpes, which does not affect an exposed area.

2.  The Veteran has required ongoing immuno-suppressive therapy for genital herpes from September 20, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for genital herpes prior to September 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7827 (2010).

2.  The criteria for an initial evaluation in excess of 60 percent for genital herpes from September 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7827 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a January 2007 letter, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, by letter dated July 2010, the RO provided the requisite information pertaining to a claim for an increased rating.

In any event, the increased rating claim arises from the initial award of service connection for genital herpes.  In Dingess, the United States Court of Appeals for Veterans Claims held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, a VA examination report, and the Veteran's testimony at a hearing before the undersigned.  
As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  The RO has staged the service-connected genital herpes by assigning noncompensable and 60 percent evaluations during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007.  

Erythema multiforme is rated under Diagnostic Code 7827.  Under DC 7827, a 10 percent rating is warranted for recurrent episodes occurring during the past 12-month period that respond to treatment with antihistamines or sympathomimetics, or one to three episodes occurring during the past 12-month period requiring intermittent systemic immunosuppressive therapy.  A 30 percent rating is warranted if there are recurrent episodes occurring at least four times during the past 12-month period, and intermittent systemic immunosuppressive therapy is required.  A 60 percent rating is warranted if there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite ongoing immunosuppressive therapy.  In addition, depending upon the predominant disability, the disability may be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801, 7802, 7803, 7804, or 7805).  38 C.F.R. § 4.118, DC 7827.

A 60 percent evaluation may be assigned for dermatitis or eczema when there is more than 40 percent of exposed areas affected or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent evaluation may be assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks duration during the past 12-month period, a 10 percent evaluation may be assigned.  A noncompensable rating may be assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas affected and; no more than topical therapy required during the past 12-month period.  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

Initially, the Veteran asserts a compensable evaluation is warranted for genital herpes prior to September 20, 2007.  The Board acknowledges the August 2007 VA examination showed he had two tiny denuded patches on his penis.  Although the Veteran claimed he had five or six recurrences of herpes a year, he had never sought treatment for the condition.  

Similarly, when seen at a VA outpatient treatment clinic on September 13, 2007, the Veteran again reported one or two outbreaks a month.  No lesions were present on examination, and the Veteran had stated he had never been on suppressive therapy.

Since it was not until the September 20, 2007 VA outpatient visit that the Veteran was started on suppressive therapy, there is no basis on which a compensable evaluation is warranted prior to that date.  

VA outpatient treatment records dated in 2008 and 2009 reveal the Veteran reported no outbreaks in January or May 2008.  When he was seen in June 2008, the Veteran claimed he had three to four outbreaks a month.  He stated the outbreaks had decreased by 50 percent with the medication.  He related he had been told by his infectious disease physician to come in to the clinic to have an outbreak documented.  The Veteran described pain and itching that had started the previous evening.  An examination demonstrated he had a cluster of lesions in the dorsum of the shaft, 2/3 away from the base.  There were no ulcers and no vesicles were seen.  The assessment was herpes simplex virus outbreak.  The Veteran was advised to increase the dosage of his medication.  

Although the Veteran again reported outbreaks of herpes in November 2009 and May 2010, he did not have any eruption on the days he was seen.  The fact remains the 60 percent evaluation represents the maximum schedular evaluation under either Diagnostic Code 7806 or 7827.  The only Diagnostic Code containing a higher rating is Diagnostic Code 7800 (2010), involving burn scars of the head, face or neck.  Since the Veteran's condition involves an unexposed area, there is no basis on which a higher rating may be assigned.  

The Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of genital herpes.  In sum, the findings required for a compensable evaluation prior to September 20, 2007, or for a rating greater than 60 percent from that date have not been shown.

The Board has also considered whether the Veteran's service-connected genital herpes presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for genital herpes, prior to September 20, 2007, is denied.

An initial evaluation in excess of 60 percent for genital herpes, from September 20, 2007, is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


